DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-13, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BAER (US 5,698,967).
 	Regarding claim 11, BAER discloses a voltage balancing system for balancing unbalanced battery pack voltage (col 1, ll. 40-63) caused by non-cascade of analog front ends (as shown in Fig. 2, analog front ends 200 are not cascaded, or alternatively, front ends 60 are connected in parallel to the data bus 40), comprising: 
 	a micro control unit (20, Figs. 1 & 2; col 3, ll. 43-46; col 5, ll. 6-13); 
 	a low side cell group comprising at least one battery cell (one of 50, Fig. 1; col 29, l. 2); 
 	a low side analog front end (one of 200/60 corresponding to a cell group on the bottom, Fig. 2) arranged in parallel with the low side cell group (col 6, ll. 8-17) and configured to acquire an analog voltage of the low side cell group and transmit the analog voltage of the low side cell group to the micro control unit (col 6, ll. 8-17); 
 	a high side cell group comprising at least one battery cell (one of 50, Fig. 1; col 29, l. 2), the high side cell group connecting with the low side cell group in series (as shown in Fig. 1, all of the groups of cells 50 are connected in series); 
 	a high side analog front end arranged (one of 200/60 corresponding to a cell group on the bottom, Fig. 2) in parallel with the high side cell group (col 6, ll. 8-17) and configured to acquire an analog voltage of the high side cell group and transmit the analog voltage of the high side cell group to the micro control unit (col 6, ll. 8-17), the high side analog front end being not cascaded with the low side analog front end (as shown in Fig. 2, analog front ends 200 are not cascaded, or alternatively, front ends 60 are connected in parallel to the data bus 40); 
 	a communication isolation module (205, Fig. 2) connecting the high side analog front end with the micro control unit (col 4, ll. 42-50); and 
 	a balancing module (120, Figs. 1 & 2); 
 	wherein an input of the balancing module is connected to an end which outputs a total voltage of the high side and low side cell groups connected in series (col 4, ll. 7-9 and 21-23: via switch 90), and an output of the balancing module is respectively connected to the micro control unit (20) and the communication isolation module (205) to output an operating voltage to the micro control unit and the communication isolation module (col 3, ll. 36-39; col 4, ll. 55-58; micro control unit 20 is shown connected to the power bus 130 in Figure 2).
 	Regarding claim 12, BAER discloses the low side analog front end communicates with the micro control unit through a low side communication channel (col 3, ll. 29-31; col 17, ll. 23-34 and 46-50).
 	Regarding claim 13, BAER discloses the communication isolation module communicates with the micro control unit through a high side communication channel (col 3, ll. 29-31; col 17, ll. 23-34 and 46-50).
 	Regarding claim 17, BAER discloses the communication isolation module is an isolation chip, and an isolated DC / DC converter is integrated inside the isolation chip (as shown in Fig. 4; col 7, l. 48 – col 8, l. 68).
 	Regarding claim 19, BAER discloses an additional high side cell group connected in series with the low side cell group and the high side cell group, the additional high side cell group comprising at least one battery cell; an additional high side analog front end arranged in parallel with the additional high side cell group and configured to acquire an analog voltage of the additional high side cell group and transmit the analog voltage of the additional high side cell group to the micro control unit; and an additional communication isolation module connecting the additional high side analog front end with the micro control unit, the output of the balancing module being connected to the additional communication isolation module (Figure 1 shows at three groups of cells 50, each having a communication isolation module 205 as shown in Fig. 2, and the output of the balancing module 120 is connected to the control unit 20 and the communication isolation modules 205 as shown in Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAER.
	Regarding claim 14, BAER discloses the voltage balancing system as applied to claim 11 but fails to disclose the balancing module is a step-down chip. Official notice was taken that step-down chips were an old and known expedient in the art, and these features are taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the voltage balancing system of BAER by utilizing a step-down chip in order to utilize the known characteristics of step-down chips.
 	Regarding claim 15, BAER discloses the voltage balancing system as applied to claim 14 but fails to disclose the step-down chip is a low-dropout linear regulator. Official notice was taken that low-dropout linear regulators are an old and known expedient in the art, and these features are taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the voltage balancing system of BAER by utilizing a low-dropout linear regulator in order to utilize the known characteristics of low-dropout linear regulators.
 	Regarding claim 16, BAER discloses the voltage balancing system as applied to claim 14 but fails to disclose the step-down chip is a step-down DC-DC converter. Official notice was taken that step-down DC-DC converters are an old and known expedient in the art, and these features are taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the voltage balancing system of BAER by utilizing a step-down DC-DC converter in order to utilize the known characteristics of step-down DC-DC converters.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAER as applied to claims 11-13, 17, and 19 above, and further in view of CAWTHORNE (US 2009/0045778).
	Regarding claim 18, BAER discloses the voltage balancing system as applied to claim 11 but fails to disclose when the low side analog end and the high side analog end have no analog-to-digital converters integrated inside, the voltage balancing system further comprises a subtractor, the subtractor comprising a positive input connected to an output of the high side analog front end, a negative input connected to a total positive of the low side analog front end, and an output connected to the micro control unit. CAWTHORNE discloses the voltage balancing system further comprises a subtractor, the subtractor comprising a positive input connected to an output of the high side analog front end, a negative input connected to a total positive of the low side analog front end, and an output connected to the micro control unit (¶ 0027-0028). It would have been obvious to apply the subtractor of CAWTHORNE to the voltage balancing system of BAER when the low side analog end and the high side analog end have no analog-to-digital converters integrated inside. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the subtractor in order to determine the voltage of one of the cell groups based on circuit design (CAWTHORNE, ¶ 0027).
Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive. In response to arguments on page 7 of the remarks that primary reference BAER fails to disclose “an input of the balancing module is connected to an end which outputs a total voltage of the high side and low side cell groups connected in series” as recited in claim 11, it is submitted that Applicant has not commented on the disclosure relied upon in the rejection. It is maintained that BAER discloses a voltage balancing system as described in the rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        August 9, 2022

/EDWARD TSO/Primary Examiner, Art Unit 2859